`DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 8/25/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 13-20 are currently pending.
Claims 13-20 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP § 608.01(o), and MPEP §2181 IV.  Correction of the following is required:
The term ‘the stamp output devices’ of claim 13.
The Examiner notes that the USPTO’ Board of Patent Appeals and Interferences has recently recognized that the lack of antecedent basis of claim terms in the original specification as a “significant problem.”  See 73 Fed. Reg. 32944 (June 10, 2008) (noting that “[o]ne significant problem faced by the Board under Rule 41.37(c)(1)(v) occurs when the language of a claim does not have direct antecedent language in the specification.").
Additionally, the Examiner notes that patent examiners have no authority to waive the provisions of a rule.  See In re Goodman, 3 USPQ2d 1866, 1871 (ComrPats 1987) (noting the examiners have no authority to waive 37 C.F.R. §1.111(b)).
Because the lack of antecedent basis is currently recognized by the USPTO as a significant problem and because the Examiner has no authority to waive the provisions of a rule, correction of the noted objections to the specification under 37 C.F.R. §1.75(d)(1) is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 13-20, the claimed invention is directed to an abstract idea without significantly more because:
Claim 13 recites: users selecting a stamp type from a stamp type folder comprising a plurality of priced barcode stamps each carrying a customized barcode, and a plurality of priced commemorative souvenir stamps each carrying a customized design; the stamp management server picking a highest bidder of the users who has bidden more than any above the priced stamp within a predetermined time period; and the stamp management server allowing the highest bidder to output the stamp type picked by the highest bidder via one selected from the stamp output devices.
Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a method, which are statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of conducting an auction to sell stamps (a certain method of organizing human activity such as a 
A similar analysis can be applied to dependent claims 16-20, which further recite the abstract idea of issuing stamps based on a purchase request. Furthermore, a similar analysis can be applied to dependent claims 17-15. The claimed invention as drafted includes language that recites an abstract idea of classifying and sorting stamps (a mental process such as a concept performed in the human mind, e.g. an observation, evaluation, judgment, opinion) but for the recitation of additional claim elements. For example, a stamp collector is capable of practically performing the actions of classifying and sorting a plurality of stamps in a folder.
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the 
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0082580 to Castineiras in view of United States Patent Application Publication No. 2005/0065897 to Ryan.
As per claim 13, Castineiras teaches:
users selecting a stamp type from a stamp type folder comprising a plurality of priced commemorative souvenir stamps each carrying a customized design; ([0016], [0018], “The above-described customized items can include such things as custom postage, custom note cards, return labels, mugs, key chains and the like, each bearing at least one of the images thereon…. Orders for the customized items are received by the facilitating company, preferably by placing the orders electronically via the webpage at which the custom items are viewed. Ordering information may be accessible directly on the webpage or via a link to an ordering page, the link being on the webpage at which the custom items are viewed”)
the stamp management server picking a highest bidder of the users who has bidden more than any above the priced stamp within a predetermined time ([0031], “In addition, the present invention contemplates these items being auctioned off on line either at a web site or web page established by or on behalf of the organization, or at an on-line auction site such as, but not limited to EBAY.RTM..”; [0029], “Printing information for the custom postage, custom checks, and or customized return labels, bearing the participants artwork is generated and used to cause the customized item(s) to be printed. Once printed, the customized item(s) is shipped to the purchasers thereof.”)
Castineiras does not explicitly teach, but Ryan teaches:
stamps comprising a plurality of priced barcode stamps each carrying a customized barcode; (Fig 5, [0073], “The shipping/postage label 526 includes a top section 590 that includes an indicator of the class of service 592 and a sample indicium barcode 594.”)
One of ordinary skill in the art would have recognized that applying the known technique of Ryan to the known invention of Castineiras would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such barcode stamps features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the stamps to be comprised of a plurality of priced barcode stamps each carrying a customized barcode results in an improved invention because applying said technique allows the (Ryan, [0098]).
As per claim 18, Ryan teaches:
wherein the priced barcode stamps are value denominated by a selected currency; ([0017], “Several types of value transfer systems are used in postage payment systems in general and by the USPS in particular. For example, stamps may be purchased and then utilized to pay for postage. A permit system may be used in which a mailer established an account with the USPS and then uses a manifest system to account for postage. Additionally, a meter system may be used. A postage meter is loaded with an amount of postage value that is then dispensed by printing postage indicia on mail pieces.”)
As per claim 19, Castineiras teaches:
wherein the priced commemorative and souvenir stamps are value denominated by a selected currency; ([0031], An auction inherently requires bids to be made in a selected currency.)


Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0082580 to Castineiras in view of United States Patent Application Publication No. 2005/0065897 to Ryan, and further in view of United States Patent Application Publication No. 2016/0217416 to Searls.
As per claim 14, Castineiras as modified does not explicitly teach, but Searls teaches:
classifying the stamps in the stamp type folder prior to the step of the users selection of stamps in the stamp type folder; ([0020], “For example, a shop feature 300, as shown in FIG. 3, may show a number of contemplated features, including search filters 304, watched or tagged collectibles 306, search results 308, priority or relevance sorter/filter 310, etc. The shop feature may be accessible to a user through a link, icon, or portal within the embodiments described herein, such that a user can navigate between modules including, for example, the display, inventory, and shop.”)
One of ordinary skill in the art would have recognized that applying the known technique of Searls to the known invention of Castineiras as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data filtering features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to classify stamps in the stamp type folder prior to the step of the users 
As per claim 15, Searls teaches:
sorting the stamps in the stamp type folder after the classification; ([0020], “For example, a shop feature 300, as shown in FIG. 3, may show a number of contemplated features, including search filters 304, watched or tagged collectibles 306, search results 308, priority or relevance sorter/filter 310, etc. The shop feature may be accessible to a user through a link, icon, or portal within the embodiments described herein, such that a user can navigate between modules including, for example, the display, inventory, and shop.”)

Claims 16-17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0082580 to Castineiras in view of United States Patent Application Publication No. 2005/0065897 to Ryan, and further in view of United States Patent Application Publication No. 2014/0101494 to Bond.
As per claim 16, Castineiras teaches:
priced commemorative and souvenir stamps; ([0016])
Castineiras as modified does not explicitly teach, but Bond teaches:
card stamps; ([0033], “It is contemplated that the systems and methods described herein could be applied to any other automated transaction machines, such as adding pre-paid amounts to credit cards or calling cards and the like, renting items such as movies, music, or books, and the like, purchasing various items, such as postage stamps, lottery tickets, train tickets, concert tickets, movie tickets, shopping mall gift certificates, gift cards, drinks, beverages, and other like items.”)
One of ordinary skill in the art would have recognized the substitution of a known prior art element of Bond for another known prior art element of Castineiras as modified would have yielded predicable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of a card stamp in the secondary reference for a commemorative stamp in the primary reference. It would have been Castineiras as modified. Further, it would have been recognized by those of ordinary skill in the art that modifying the stamps to be card stamps results in an improved invention because applying said technique leverages the advantages of prepaid cards such as less risk of overspending and more safety compared to cash.
As per claim 17, Ryan teaches:
priced barcode stamps; (Fig 5, [0073],
Castineiras as modified does not explicitly teach, but Bond teaches:
card stamps; ([0033], “It is contemplated that the systems and methods described herein could be applied to any other automated transaction machines, such as adding pre-paid amounts to credit cards or calling cards and the like, renting items such as movies, music, or books, and the like, purchasing various items, such as postage stamps, lottery tickets, train tickets, concert tickets, movie tickets, shopping mall gift certificates, gift cards, drinks, beverages, and other like items.”)
One of ordinary skill in the art would have recognized the substitution of a known prior art element of Bond for another known prior art element of Castineiras as modified would have yielded predicable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of a card stamp in the secondary Castineiras as modified. Further, it would have been recognized by those of ordinary skill in the art that modifying the stamps to be card stamps results in an improved invention because applying said technique leverages the advantages of prepaid cards such as less risk of overspending and more safety compared to cash.
As per claim 20, Castineiras teaches:
the stamp management server designating the highest bidder as a winner, and issuing a stamp for the winner; ([0031])
Castineiras as modified does not explicitly teach, but Bond teaches:
card stamps; ([0033], “It is contemplated that the systems and methods described herein could be applied to any other automated transaction machines, such as adding pre-paid amounts to credit cards or calling cards and the like, renting items such as movies, music, or books, and the like, purchasing various items, such as postage stamps, lottery tickets, train tickets, concert tickets, movie tickets, shopping mall gift certificates, gift cards, drinks, beverages, and other like items.”)
One of ordinary skill in the art would have recognized the substitution of a known prior art element of Bond for another known prior art element of Castineiras as modified would have yielded predicable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between Castineiras as modified. Further, it would have been recognized by those of ordinary skill in the art that modifying the stamps to be card stamps results in an improved invention because applying said technique leverages the advantages of prepaid cards such as less risk of overspending and more safety compared to cash.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2012/0284184 to McGivney discloses a publicly-accessible self-service terminal is provided for enabling a self-service terminal user to purchase on-demand postage stamp labels in advance. The publicly-accessible self-service terminal comprises a user interface arranged to receive a request from a postage stamp buyer to purchase on-demand postage stamp labels in advance, and a payment acceptor arranged to receive payment from the postage stamp buyer for purchase of on-demand postage stamp labels in advance. The terminal further comprises a controller arranged to (i) control the first transport mechanism to feed a panel portion of the roll of pre-printed self-adhesive media from the roll to the print head when a request is received from the postage stamp buyer to purchase on-demand postage stamp labels in advance and payment is received from the postage stamp buyer for the purchase of on-demand postage stamp labels in advance, (ii) control the print head to print information onto the panel portion so as to provide at least one on-demand postage stamp label in advance, and (iii) control the second transport mechanism to dispense the at least one on-demand postage stamp label from the print head to the postage stamp buyer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685